Name: Commission Regulation (EEC) No 3471/80 of 30 December 1980 amending Regulation (EEC) No 2608/80 laying down detailed rules implementing Regulation (EEC) No 2528/80 laying down special measures in respect of olive oil producer organizations for the 1980/81 marketing year, as a result of Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363 /46 Official Journal of the European Communities 31 . 12 . 80 COMMISSION REGULATION (EEC) No 3471/80 of 30 December 1980 amending Regulation (EEC) No 2608/80 laying down detailed rules implementing Regulation (EEC) No 2528/80 laying down special measures in respect of olive oil producer organizations for the 1980/81 marketing year, as a result of Greek accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (*), and in particular Article 146 thereof, Whereas Commission Regulation (EEC) No 2608/80 (2) includes the criteria for incorporation of olive oil producer organizations for the producer Member States ; whereas the said Regulation should be supplemented to take account of Greek accession , '  if incorporated on mainland Greece or on the islands of Crete, Rhodes, Mytilene, Corfu, Euboea, comprise at least 1 000 producers or a number of members who have over the past three olive oil marketing years together achieved an average total production of at least 500 tonnes per year;  if incorporated in Greece at a place other than those mentioned in the preceding paragraph, comprise at least 600 producers or a number of members who have over the past three olive oil marketing years together achieved an average total production of at least 300 tonnes per year.' HAS ADOPTED THIS REGULATION: Article 1 Article 2 The following text is hereby added to Article 1 ( 1 ) of Regulation (EEC) No 2608/80 : This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 2 ) OJ No L 268 , 11 . 10 . 1980, p . 18 .